Citation Nr: 1311692	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder, to include as secondary to peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his January 2010 VA Form 9, Substantive Appeal, the Veteran requested a video conference Board hearing.  In a January 2013 letter, the RO informed the Veteran that a video conference Board hearing was scheduled for a date in March 2013.  In a signed VA Form 21-4138 (Statement in Support of Claim) signed in February 2013 and faxed to the Board in March 2013 the Veteran withdrew his request for a Board hearing.  Therefore, his request for a video conference Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2012).  


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.  

2.  In March 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to peripheral neuropathy of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to peripheral neuropathy of the right lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105A (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2012).  

A February 2013 typewritten and signed submission from the Veteran and faxed to the Board in March 2013 stated the Veteran's intention to withdraw his claims whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder and whether new and material has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to peripheral neuropathy of the right lower extremity.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.  



(CONTINUED ON THE FOLLOWING PAGE)




ORDER

The appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder is dismissed.  

The appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to peripheral neuropathy of the right lower extremity, is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


